March 20, 1913. The opinion of the Court was delivered by
This action was commenced in the Court of Common Pleas for Greenville county in April, 1911, for $1,900 damages, on account of the alleged illegal, wilful and wanton act of the defendant in confiscating the plaintiff's mileage book and refusing to return either mileage, exchange ticket or cash paid near Greenville, South Carolina, on November 24, 1910. The case was tried before Judge Prince, in June, 1912; upon an agreed state of facts, contained in the stipulation signed by counsel; a jury trial having been waived. This agreement should be set out in the report of the case. Judge Prince rendered judgment for the plaintiff for $37 and costs, and his rulings should be set forth in the report of the case. Defendants appealed, and questions the correctness of the presiding Judge's rulings and findings by six (6) exceptions, duly filed.
The whole question turns upon the point whether or not there was a contract printed in the mileage book by which plaintiff forfeited the same. This is raised by all of the exceptions.
The plaintiff purchased from the defendant company one mileage book, at Greensboro, North Carolina, for twenty dollars. At that time he was the owner of a part of one thousand mile ticket with four hundred and twenty-five miles unused for which he had paid twenty dollars.
This was November 20, 1910. On that day, he presented both mileage books to the defendant's agent at Greensboro, North Carolina, and asked for and obtained from him two mileage exchange tickets to Greenville, South Carolina. The distance from Greensboro to Greenville is two hundred miles. This left in one mileage book two hundred and twenty-five and in the other eight hundred miles. It does not appear that the ticket agent at Greensboro noticed that both mileage books were in plaintiff's name or that anything passed between them other than that the mileage books were *Page 102 
offered and accepted by the agent and exchange made. The plaintiff and his wife traveled upon the mileage exchange tickets from Greensboro to Greenville, and they were accepted without question by the conductor on the train.
They remained in Greenville until November 24, 1910, and, wishing to return to Greensboro on that day, plaintiff again presented both mileage books to the ticket agent of the defendant at Greenville, South Carolina, and asked for and received two mileage exchange tickets to Greensboro, North Carolina; the agent detaching two hundred miles from each mileage book, leaving on one twenty-five miles and on the other six hundred miles. It does not appear that the ticket agent noticed both mileage books were in plaintiff's name or that there was any conversation in reference to the matter.
Plaintiff and his wife boarded defendant's train for Greensboro and when the collector of tickets of defendant proceeded to collect tickets the plaintiff produced the two mileage exchange tickets that he had received from the ticket agent at Greenville, one for himself and the other for his wife, and upon demand produced both mileage books issued in his name. The ticket collector retained the mileage book containing six hundred unused mileage coupons and the mileage exchange corresponding therewith, claiming the same was forfeited under the terms and conditions of the ticket, and collected fare from plaintiff for his wife. Defendant's ticket collector required the plaintiff to pay full fare for the wife and confiscated the two hundred miles represented by the exchange and six hundred miles unused mileage in the mileage book. There was no evidence of concealment by the plaintiff or any fraud or misrepresentation. The books presented to the ticket agent for exchange were presented by the original purchaser. He had paid full value for the same and was in no manner attempting to defraud the defendant. He offered the books of mileage to the ticket agent at Greenville and received in exchange, therefore, without question, two tickets to Greensboro, North *Page 103 
Carolina. This was the person who was authorized to sell tickets, exchange mileage, etc. When the tickets were offered on the train the plaintiff offered them for both himself and wife. He, as original purchaser, was in possession of both mileage books, and there is no evidence that his wife was ever in possession of either mileage book. The conductor had no right to both exact fare for the wife and confiscate mileage. The claim of the railroad was satisfied when full fare was paid for the wife's passage, and the defendant had no right to confiscate the plaintiff's property in the manner it did. The ticket agent at Greenville issued the two tickets in exchange for mileage. When one was offered for the wife the ticket collector declined to receive it for her and demanded the fare, which was paid. The plaintiff certainly had the right to ride on his. Both husband and wife were then full passengers, having paid for their passage. Why should plaintiff's property, then, be confiscated and he mulched in damages? In Smith v.Southern Railway Company, 88 S.C. 425, Mr. Justice Hydrick says: "The company can act only by agents * * * It will not be heard to say that it manages its business in such a way that it makes a contract through one of its agents which it may violate through another with impunity to itself. There can be no doubt that the defendant is liable for the conduct of its agents, acting within the apparent scope of their authority. That is elementary law. It is a ticket agent's duty, and therefore, within the scope of his authority, to give passengers correct information with regard to their tickets, and provide them, upon payment of the fare, with proper tickets. Therefore, a passenger has the right to rely upon information given him by the ticket agent. The traveling public are not concerned with the management of the affairs of the railroad companies. They are not presumed to know the rules and regulations adopted by the companies for the guidance of their agents; nor are they presumed to know the limitations of the authority of the *Page 104 
agents of the companies. * * * There is some conflict in the authorities, but the weight of reason and trend of judicial thought is in favor of the doctrine that a passenger has the right to rely upon the statement and assurances of a ticket agent as to the sufficiency of the ticket furnished him as evidence of his right as a passenger, and that the carrier is liable for the errors and omissions of such agents resulting in injury to the passenger." Childs v. Ry., 69 S.C. 327,48 S.E. 352, and other cases quoted.
In this case, plaintiff presents two mileage books and asks the ticket agent to exchange for two tickets. This the agent does. An inspection on his part would have shown the plaintiff was the owner of both mileage books and did not need two tickets to carry one passenger. By act of the ticket agent at Greenville two tickets were given in exchange for mileage and when plaintiff's attention was directed that his wife could not use the ticket he paid full fare for her, and, yet defendant retained his mileage book when nothing was due the defendant.
Quoting from the opinion of Mr. Justice Hydrick, inSmith v. Southern Railway, 88 S.C. 427, 70 S.E. 1057, he says: "The foregoing cases also hold that it is the duty of the conductor, in such circumstances, to heed the reasonable explanations of a passenger as to his ticket, or his right to ride, and our own decisions are to the same effect. Myers
v. Railway, 64 S.C. 514, 42 S.E. 598; Chiles v. Railway,69 S.C. 327, 48 S.E. 252; Tant v. Railway, 87 S.C. 184,69 S.E. 158; Tolleson v. Railway, 88 S.C. 7, 70 S.E. 311. The rule requiring the conductor to heed the reasonable explanation of the passenger, instead of allowing him to demand the payment of fare, on pain of expulsion from the train, works less hardship, inconvenience and expense on the carrier than the opposite rule would on the passenger; for it is generally an easy matter for the conductor to ascertain whether the explanation of the passenger is true or false, because the stations along the railroads are nearly all *Page 105 
connected by telephone or telegraph lines, which the agents of the company may use with little trouble, and at little or no expense. It is a serious matter to expel a passenger from a train. It subjects him to humiliation, and is calculated to wound the feelings of any self-respecting passenger. Therefore, the law allows punitive damages for the wrongful expulsion of a passenger, and, also, for compelling him to pay money under threat of wrongful expulsion. Myers v.Railway and Tolleson v. Railway, supra. Consequently the law is that a carrier must be allowed to resort to so harsh and extreme a measure only at the peril of being able to justify it."
Under the evidence in this case, that two ticket agents, acting in the apparent scope of their authority, exchanged tickets for mileage coupons for both plaintiff and his wife out of two mileage books, the property of the husband, and when plaintiff was told his wife could not ride on her ticket and he fully explained the facts to the ticket collector and upon demand paid full fare for her, the retention of the mileage book, his property, was an invasion of his rights not justified by the facts of the case.
The exceptions are overruled and judgment affirmed.